Exhibit 10.4

 

 

 



 




 

DOCUMENT NO.

 

OPEN-END MORTGAGE, SECURITY AGREEMENT, 

ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING

 

 

OPEN-END MORTGAGE, SECURITY AGREEMENT, 

ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING

 

from

 

DPL ENERGY, LLC, Mortgagor,

 

to

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent, Mortgagee,

 

 

 

DATED AS OF July 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS SPACE RESERVED FOR RECORDING DATA

 

name and return address

 

McGuireWoods LLP



201 North Tryon Street, Ste 3000



Charlotte, North Carolina 28202



Attention: Mayleng S. Watson

 

 

 

THIS OPEN-END MORTGAGE, SECURITY AGREEMENT,

 

ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING SHALL BE DEEMED TO CONSTITUTE
A CONTINUOUSLY PERFECTED FIXTURE FILING TO BE FILED OF RECORD IN THE OFFICE OF
THE RECORDER OF WELLS COUNTY, INDIANA, AND GRANTED PURSUANT TO IND. CODE
26-1-9.1-502, 26-1-9.1-515 AND 26-1-9.1-334, AND THE TERMS AND PROVISIONS
HEREOF.

 

 

 

OPEN-END MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING

 

THIS OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FILING, dated as of July 31, 2015 is made by DPL ENERGY, LLC, an Ohio
limited liability company (“Mortgagor”), whose address is One Monument Circle,
Indianapolis, Indiana, 46204, to U.S. BANK NATIONAL ASSOCIATION, as Collateral
Agent acting on behalf of the Secured Parties defined below (in such capacity,
“Mortgagee”), whose address is 461 Fifth Avenue, 19th Floor, New York, New York,
10017. References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

 

Background

 

A.    DPL Inc., an Ohio corporation (“Borrower”), has entered into that certain
Credit Agreement dated as of July 31, 2015 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the several banks and other financial institutions from time
to time parties thereto (the “Lenders”), U.S. Bank National Association, as
Administrative Agent, Collateral Agent, Swing Line Lender, and an L/C Issuer (as
such terms are defined in the Credit Agreement), PNC Bank, National Association,
as Syndication Agent, and Bank of America, N.A., as Documentation Agent. The
Credit Agreement and all Loan Documents (as defined in the Credit Agreement) are
collectively referred to herein as the “Credit Facility Documents.”

 

B.     Mortgagor is a Subsidiary of Borrower and (i) is the owner of the fee
simple estate in the parcel(s) of real property described on Exhibit A attached
hereto (the “Owned Land”) and (ii) owns, leases or otherwise has the right to
use all of the buildings, improvements, structures, and fixtures now or
subsequently located on the Owned Land (the “Improvements”; the Owned Land and
the Improvements being collectively referred to as the “Real Estate”).

 

C.     Pursuant to the terms and conditions of the Credit Agreement, inter alia:
(1) the Lenders have agreed to make a Term Loan to Borrower, and (2) the Lenders
have agreed to make available to Borrower (a) a Revolving Credit Loan facility,
(b) a Letter of Credit subfacility, and (c) a Swing Line Loan subfacility, in
the aggregate maximum principal amount of Four Hundred Twenty-Five Million and
00/100 Dollars ($425,000,000.00).

 

D.    The Mortgagor entered into that certain Guaranty Agreement with the
Administrative Agent in order to guaranty the payment and performance of the
Credit Facility Obligations (as defined herein). The Mortgagor, as a
wholly-owned Subsidiary of the Borrower will materially benefit from the
extensions of credit pursuant to the Credit Agreement.

 

E.     It is a condition precedent, among others, to the effectiveness of the
Credit Agreement and the obligations of the Lenders, the L/C Issuers and
Administrative Agent, (collectively, “Bank Secured Parties”) to make the Loans,
and to issue and participate in Letters of Credit, that the Mortgagor secure its
obligations under the Credit Agreement, the Guaranty

 

 

 

Agreement and other Loan Documents by executing and delivering this Mortgage
(the Borrower and the Mortgagor are referred to herein as the “Borrower
Parties”).

 

F.      The Borrower may incur additional secured indebtedness from time to
time, to the extent permitted pursuant to the Credit Agreement, that is by its
terms to be (or permitted to be) equally and ratably secured hereunder with the
Credit Facility Obligations (including any permitted guaranty thereof,
“Additional Secured Debt”), as hereinafter provided (with any holders of
Additional Secured Debt from time to time being herein collectively called
“Additional Debtholders”, any agent appointed by the holders of any Additional
Secured Debt being herein referred to as the "Additional Secured Debt Agent" and
with all documentation evidencing, or entered into in connection with, any
Additional Secured Debt being herein called “Additional Debt Documents”).

 

Granting Clauses

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, MORTGAGOR HEREBY MORTGAGES, WARRANTS AND
GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN AND HEREBY MORTGAGES,
WARRANTS, GRANTS, CONVEYS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE:

 

(a)    the Owned Land;

 

(b)   all right, title and interest Mortgagor now has or may hereafter acquire
in and to the Improvements or any part thereof (whether owned in fee by
Mortgagor or otherwise);

 

(c)    all right, title and interest of Mortgagor in, to and under all
easements, rights of way, licenses, operating agreements, abutting strips and
gores of land, streets, ways, alleys, passages, sewer rights, waters, water
courses, water and flowage rights, development rights, air rights, mineral and
soil rights, plants, standing and fallen timber, and all estates, rights,
titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;

 

(d)   all right, title and interest of Mortgagor in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, furnishings,
fittings, and articles of personal property of every kind and nature whatsoever,
and all appurtenances and additions thereto and substitutions or replacements
thereof (together with, in each case, attachments, components, parts and
accessories) currently owned or subsequently acquired by Mortgagor and now or
subsequently attached to, the Real Estate (all of the foregoing in this
paragraph (d) being referred to as the “Equipment”);

 

(e)    all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release,

 

2

 

construction, assembling or placement, including, without limitation, any and
all building materials whether stored at the Real Estate or offsite, and, in
each such case, without any further deed, conveyance, assignment or other act by
Mortgagor;

 

(f)    all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);

 

(g)   all right, title and interest of Mortgagor, to the extent assignable, in
and to all unearned premiums under insurance policies now or subsequently
obtained by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s
interest in and to all proceeds of any such insurance policies (including title
insurance policies) including the right to collect and receive such proceeds,
subject to the provisions relating to insurance generally set forth below; and
all awards and other compensation, including the interest payable thereon and
the right to collect and receive the same, made to the present or any subsequent
owner of the Real Estate or Equipment for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Real Estate or any easement
or other right therein, subject to the provisions relating to condemnation
awards generally set forth below;

 

(h)   to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained, all
right, title and interest of Mortgagor in and to (i) all contracts from time to
time executed by Mortgagor or any manager or agent on its behalf relating to the
ownership, construction, maintenance, repair, operation, occupancy, sale or
financing of the Real Estate or Equipment or any part thereof and all agreements
and options relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Real Estate or any part thereof, and (iii) all drawings, plans,
specifications and similar or related items relating to the Real Estate; and

 

(i)     all proceeds, both cash and noncash, of the foregoing;

 

provided that the following property is excluded from the foregoing grants,
liens and security interests: (i) any contract, consent, license, permit or
other instrument entered into by the Mortgagor (A) that prohibits or requires
the consent of any person other than such Mortgagor, which has not been obtained
as a condition to the creation by such Mortgagor of a lien on any right, title
or interest in such contract, consent, license, permit or other instrument
related thereto,

 

3

 

(B) to the extent that any requirement of law applicable thereto prohibits the
creation of a lien thereon, or (C) to the extent a lien thereon would give any
other party a legally enforceable right to terminate such contract, consent,
license, permit or other instrument, (ii) property owned by the Mortgagor that
is subject to a lien securing purchase money obligations or other obligations
permitted under the Credit Agreement if the obligation pursuant to which such
lien is granted prohibits or requires the consent of any person other than the
Mortgagor, which has not been obtained as a condition to the creation of any
other lien on such equipment, and (iii) any property to the extent that such
grant of a security interest is prohibited by any requirement of law of a
Governmental Authority or requires a consent not obtained of any Governmental
Authority pursuant to such requirement of law, but in each case, only, to the
extent, and for as long as, such prohibition or legally enforceable right to
terminate is not terminated (by consent or otherwise) or rendered unenforceable
or otherwise deemed ineffective by the Code or any other requirement of law (All
of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (a)
through (d) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (a) through (i) are collectively referred to as the
“Mortgaged Property”),

 

to secure the repayment of all Credit Facility Obligations (as defined below),
all Additional Debt Obligations (as defined below), all Indebtedness (as defined
below), including without limitation all Future Advances (as defined below), any
and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its lien and security interest in the Collateral in a
manner not in violation of the terms hereof and any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Collateral Agent in performing its
duties hereunder, or in any way relating to or arising out of its actions as
Collateral Agent in respect of the Mortgage, including any other unreimbursed
fees and expenses for which the Collateral Agent is to be reimbursed pursuant to
the terms hereof, except for those resulting solely from the Collateral Agent’s
own gross negligence or willful misconduct, in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations, or liabilities
of the Mortgagor, after an Event of Default on any of the Obligations shall have
occurred and be continuing, the reasonable expenses of retaking, holding,
preparing for sale, selling or otherwise disposing of or realizing on the
Mortgaged Property or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and costs, and all amounts
paid by any of the Secured Parties as to which such Secured Party has the right
to reimbursement hereunder (collectively, the “Obligations”), the date of the
repayment of such Obligations being as set forth in Section 33(h) of this
Mortgage and the maximum amount of such Obligations secured hereby being as set
forth in Section 33(s)(ii) hereof.

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until they are fully paid and performed, provided, however, that the
condition of this Mortgage is such that if such Obligations are fully paid and
performed, then the estate hereby granted shall cease, terminate and become void
and Mortgagee shall release this Mortgage as required by law.

 

For purposes hereof, the term “Credit Facility Obligations” shall mean, the full
and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of all (x) fees, breakage costs, principal and interest due or to
become due and payable under and pursuant

 

4

 

to the Credit Facility Documents and (y) all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness of the Borrower
or the Mortgagor to the Bank Secured Parties under the Credit Facility Documents
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity thereof and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to a Borrower Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred under, arising out of or in connection with the
Credit Facility Documents and the due performance of, and compliance with, all
of the terms, conditions and agreements contained therein by the Borrower
Parties.

 

For purposes hereof, the term “Additional Debt Obligations” shall mean the full
and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of all (x) fees, breakage costs, principal of and interest on any
Additional Secured Debt and (y) all other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness of the Borrower Parties to the
Additional Debtholders (including, without limitation, interest accruing at the
then applicable rate provided in any class of Additional Secured Debt after the
maturity thereof and interest accruing at the then applicable rate provided in
such Additional Secured Debt after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Borrower Parties, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred under,
arising out of or in connection with any Additional Debt Documents, and the due
performance of, and compliance with, all of the terms, conditions and agreements
contained therein by the Borrower Parties.

 

This Mortgage secures present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Borrower Parties, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:

 

1.                  Defined Terms. Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
References herein to the “Secured Parties” shall mean the collective reference
to (i) the Bank Secured Parties, (ii) the Additional Debtholders and (iii) their
respective successors and permitted assigns. References herein to “Majority
Holders” shall mean, at any time, the holders of over 50% in aggregate principal
amount of the outstanding Obligations; provided, that, with respect to any
Obligations comprised of indebtedness issued with original issue discount, the
amount outstanding at any time shall be the face amount of such indebtedness
less the remaining unamortized portion of the original issue discount of such
indebtedness at such time as determined in conformity with GAAP.

 

5

 



 

2.                  Warranty of Title. Mortgagor warrants that it has good
record title in fee simple to the Real Estate, and good title to the rest of the
Mortgaged Property, subject only to the matters that are set forth in Schedule B
of the title insurance policy or policies being issued to Mortgagee to insure
the lien of this Mortgage (the “Title Policy”) and other Permitted Liens
(collectively, the “Permitted Exceptions”). Mortgagor shall warrant, defend and
preserve such title and the lien of this Mortgage against all claims of all
persons and entities (not including the holders of the Permitted Exceptions).
The Mortgagor has all requisite power and authority to execute and deliver the
Mortgage.

 

3.                  Payment of Obligations. Mortgagor shall cause the Borrower
Parties to pay and perform the Obligations at the times and places and in the
manner specified in the Credit Facility Documents and Additional Debt Documents,
as applicable.

 

4.                  Requirements. Mortgagor shall promptly comply in all
material respects with all covenants, restrictions and conditions now or later
of record which may be applicable to any of the Mortgaged Property, or
applicable to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of any of the Mortgaged
Property.

 

5.                  Payment of Taxes and Other Impositions.

 

(a)    Promptly when due or prior to the date on which any fine, penalty,
interest or cost may be added thereto or imposed, Mortgagor shall pay and
discharge all taxes, charges and assessments of every kind and nature, all
charges for any easement or agreement maintained for the benefit of any of the
Real Estate, all general and special assessments, levies, permits, inspection
and license fees, all water and sewer rents and charges, vault taxes and all
other public charges even if unforeseen or extraordinary, imposed upon or
assessed against or which may become a lien on any of the Real Estate, or
arising in respect of the occupancy, use or possession thereof, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to herein as the “Impositions”), except where (i) (A) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (B) the Mortgagor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (ii) the nonpayment thereof
would not reasonably be expected to have a Material Adverse Effect. Upon request
by Mortgagee, Mortgagor shall within 30 days after the request of Mortgagee,
deliver to Mortgagee evidence reasonably acceptable to Mortgagee showing the
payment of any such Imposition. If by law any Imposition, at Mortgagor’s option,
may be paid in installments (whether or not interest shall accrue on the unpaid
balance of such Imposition), Mortgagor may elect to pay such Imposition in such
installments and shall be responsible for the payment of such installments with
interest, if any.



 

(b)   Nothing herein shall affect any right or remedy of Mortgagee under Section
13 of this Mortgage or otherwise, without notice or demand to Mortgagor, to pay
any Imposition after the date such Imposition shall have become due, and add to
the Obligations the amount so paid, together with interest from the time of
payment at the Default Rate. Any sums paid by Mortgagee in discharge of any
Impositions shall be (i) a lien on the Premises secured hereby prior to any
right or title to, interest in, or claim upon the Premises subordinate to the
lien of this Mortgage, and (ii) payable on demand by Mortgagor to Mortgagee
together with interest at the Default Rate as set forth above.

 

 



6

 

 

6.                  Insurance.

 

(a)    Mortgagor shall comply, or cause Borrower to comply, with Section 6.07 of
the Credit Agreement with respect to insurance and shall cause its insurer to
(i) provide that no cancellation of coverage or material reduction in amount
thereof shall be effective until at least 30 days (except in the event of
nonpayment, in which case this period shall be 10 days) after receipt by the
Mortgagee of written notice thereof, and (ii) name the Mortgagee as an
additional insured party (in the case of liability insurance) or lenders loss
payee (in the case of property insurance).

 

(b)   If any portion of the Premises is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, Mortgagor shall maintain or cause to be maintained, flood
insurance in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to the National Flood Insurance Act of 1968, as
amended.

 

7.                  Restrictions on Liens and Encumbrances. Except for the lien
of this Mortgage and the Permitted Exceptions and except as otherwise permitted
pursuant to the terms of the Credit Agreement, Mortgagor shall not further
mortgage, nor otherwise encumber the Mortgaged Property nor create or suffer to
exist any lien, charge or encumbrance on the Mortgaged Property, or any part
thereof, whether superior or subordinate to the lien of this Mortgage and
whether recourse or non-recourse.

 

8.                  Due on Sale and Other Transfer Restrictions. Except as
expressly permitted by the Credit Agreement, Mortgagor shall not sell, transfer,
convey or assign all or any portion of, or any interest in, the Mortgaged
Property except Dispositions permitted by the Credit Agreement.

 

9.                  Condemnation/Eminent Domain. Promptly upon obtaining
knowledge of the institution of any proceedings for the condemnation of the
Premises, or any portion thereof, Mortgagor will notify Mortgagee of the
pendency of such proceedings. All awards and proceeds relating to such
condemnation shall be applied in the manner specified in the Credit Agreement.

 

10.              Leases. Except as permitted under the Credit Agreement, with
respect to any Lease having an annual rental of more than $50,000, Mortgagor
shall not (a) execute an assignment or pledge of any Lease relating to all or
any portion of the Mortgaged Property other than in favor of Mortgagee, or (b)
without the prior written consent of Mortgagee, execute or permit to exist any
Lease of any material portion of the Mortgaged Property, except for Permitted
Exceptions.

 

11.              Further Assurances. To further assure Mortgagee’s rights under
this Mortgage, Mortgagor agrees promptly upon the reasonable request of
Mortgagee, acting at the direction of the Majority Holders, to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of Leases in recordable form) as may be
reasonably required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee by this Mortgage.

 

 



7

 

 

12.              Mortgagee’s Right to Perform. If Mortgagor fails to perform any
of the covenants or agreements of Mortgagor, within the applicable grace period,
if any, provided for in the Credit Agreement or in this Mortgage, Mortgagee,
acting at the direction of the Majority Holders, without waiving or releasing
Mortgagor from any obligation or default under this Mortgage, may, at any time
upon 10 days' written notice to Mortgagor (but shall be under no obligation to)
pay or perform the same, and the amount or cost thereof, with interest at the
Default Rate, shall immediately be due from Mortgagor to Mortgagee and the same
shall be secured by this Mortgage and shall be a lien on the Mortgaged Property
prior to any right, title to, interest in, or claim upon the Mortgaged Property
attaching subsequent to the lien of this Mortgage. No payment or advance of
money by Mortgagee under this Section shall be deemed or construed to cure
Mortgagor’s default or waive any right or remedy of Mortgagee.

 

13.              Remedies.

 

(a)    Upon the occurrence and during the continuance of any Event of Default,
Mortgagee, acting at the direction of the Majority Holders, may immediately take
such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Mortgaged Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such manner as Mortgagee,
acting at the direction of the Majority Holders, may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee:

 

(i)                 Mortgagee may, to the extent permitted by applicable law,
(A) institute and maintain an action of mortgage foreclosure against all or any
part of the Mortgaged Property, (B) institute and maintain an action on any
Credit Facility Document or Additional Debt Document, or (C) take such other
action at law or in equity for the enforcement of this Mortgage or any of the
Credit Facility Documents or Additional Debt Documents as the law may allow.
Mortgagee may proceed in any such action to final judgment and execution thereon
for all sums due hereunder, together with interest thereon as provided in the
Credit Agreement and all reasonable costs of suit, including, without
limitation, reasonable attorneys’ fees and disbursements. Interest at the
Default Rate shall be due on any judgment obtained by Mortgagee from the date of
judgment until actual payment is made of the full amount of the judgment; and

 

(ii)               Mortgagee may, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Mortgagee may, in its
discretion, deem proper, (y) to enforce, cancel or modify any lease, and (z)
generally to execute, do and perform

 

 

 

8

 



 

any other act, deed, matter or thing concerning the Mortgaged Property as
Mortgagee shall deem appropriate as fully as Mortgagor might do.

 

(b)   In case of a foreclosure sale, the Real Estate may be sold, at Mortgagee’s
election, acting at the direction of the Majority Holders, in one parcel or in
more than one parcel and Mortgagee is specifically empowered (without being
required to do so, and in its sole and absolute discretion) to cause successive
sales of portions of the Mortgaged Property to be held.

 

(c)    In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee, acting at the direction of the
Majority Holders, shall be entitled to enjoin such breach and obtain specific
performance of any covenant, agreement, term or condition and Mortgagee shall
have the right to invoke any equitable right or remedy as though other remedies
were not provided for in this Mortgage.

 

(d)   It is agreed that if an Event of Default shall occur and be continuing,
any and all proceeds of the Mortgaged Property received by the Mortgagee shall
be held by the Mortgagee for the benefit of the Secured Parties as collateral
security for the Obligations (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole discretion of the Mortgagee, acting at the
direction of the Majority Holders, be applied by the Mortgagee against the
Obligations then due and owing in the following order of priority:

 

FIRST, to the payment of all reasonable costs and expenses incurred by the
Mortgagee in connection with this Mortgage, the Credit Agreement, any other
Credit Facility Document, any Additional Debt Document or any of the
Obligations, including, without limitation, all court costs and the reasonable
fees and expenses of its agents and legal counsel, and any other reasonable
costs or expenses incurred in connection with the exercise by the Mortgagee of
any right or remedy under this Mortgage, the Credit Agreement, any other Credit
Facility Document, or any Additional Debt Document;

 

SECOND, an amount equal to the outstanding Primary Obligations (as defined
below) shall be paid to the Secured Parties, with each Secured Party receiving
an amount equal to its outstanding Primary Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share (as
defined below) of the amount remaining to be distributed; and

 

THIRD, an amount equal to the outstanding Remaining Obligations (as defined
below) shall be paid to the Secured Parties, with each Secured Party receiving
an amount equal to its outstanding Remaining Obligations or, if the proceeds are
insufficient to pay in full all such Remaining Obligations, its Pro Rata Share
of the amount remaining to be distributed;

 

FOURTH, upon payment of all Remaining Obligations, to the Mortgagor or its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same.

 

 



9

 

 

For purposes of this Mortgage:

 

(i)                 “Pro Rata Share” shall mean, when calculating a Secured
Party’s portion of any distribution or amount, that amount (expressed as a
percentage) equal to a fraction the numerator of which is the then unpaid amount
of such Secured Party’s Primary Obligations or Remaining Obligations, as the
case may be, of the Borrower Parties and the denominator of which is the then
outstanding amount of all Primary Obligations or Remaining Obligations, as the
case may be, of the Borrower Parties;

 

(ii)               “Primary Obligations” shall mean all Obligations of the
Borrower Parties secured hereby arising out of or in connection with, the
principal of, premium, if any, and interest due under (including all accrued but
unpaid interest) the Credit Facility Documents and the Additional Debt Documents
at the relevant time; provided, that, with respect to any such Obligations
comprised of indebtedness issued with original issue discount, the amount
outstanding at any time shall be the face amount of such indebtedness less the
remaining unamortized portion of the original issue discount of such
indebtedness at such time as determined in conformity with GAAP; and

 

(iii)             “Remaining Obligations” shall mean all Obligations of the
Borrower Parties secured hereby other than Primary Obligations.

 

(e)    When payments to Secured Parties are based upon their respective Pro Rata
Shares, the amounts received by such Secured Parties hereunder shall be applied
(for purposes of making determinations under this Section 13 only) (i) first, to
the Primary Obligations of the Borrower Parties and (ii) second, to the
Remaining Obligations of the Borrower Parties. If any payment to any Secured
Party of its Pro Rata Share of any distribution would result in overpayment to
such Secured Party, such excess amount shall instead be distributed in respect
of the unpaid Primary Obligations or Remaining Obligations, as the case may be,
of the other Secured Parties, with each Secured Party whose Primary Obligations
or Remaining Obligations, as the case may be, have not been paid in full to
receive an amount equal to such excess amount multiplied by a fraction the
numerator of which is the unpaid Primary Obligations or Remaining Obligations,
as the case may be, of such Secured Party and the denominator of which is the
unpaid Primary Obligations or Remaining Obligations, as the case may be, of all
Secured Parties entitled to such distribution.

 

(f)    All payments required to be made hereunder shall be made (i) if to the
Bank Secured Parties, to the Administrative Agent, and (ii) if to Additional
Debtholders, to the Additional Debtholders or, if applicable, the relevant
Additional Secured Debt Agent.

 

(g)   For purposes of applying payments received in accordance with this Section
13, the Mortgagee shall be entitled to rely upon the Secured Parties for a
written determination of the outstanding Primary Obligations and Remaining
Obligations owed to the Bank Secured Parties and the Additional Debtholders,
respectively.

 

 



10

 

 

(h)   It is understood and agreed that the Mortgagor shall remain liable to the
extent of any deficiency between the amount of the available proceeds of the
Mortgaged Property encumbered hereunder and the aggregate amount of the
Obligations of the Borrower Parties.

 

Notwithstanding anything to the contrary in this Mortgage, (i) all actions
required or permitted to be taken under this Mortgage by the Bank Secured
Parties shall be so taken only by the Administrative Agent on behalf of the Bank
Secured Parties, as directed by the Lenders, and all actions required or
permitted to be taken under this Mortgage by the Additional Debtholders shall be
so taken only by the Additional Debtholders or, if applicable, the relevant
Additional Secured Debt Agent on behalf of the Additional Debtholders as
directed by the Additional Debtholders and (ii) all payments received by the
Collateral Agent and (A) required to be made with respect to the Credit Facility
Obligations shall be paid to the Administrative Agent, or (B) required to be
made with respect to the Additional Debt Obligations under the Additional Debt
Documents shall be paid to the Additional Debtholders or, if applicable, the
relevant Additional Secured Debt Agent and the Mortgagee shall be entitled (but
not required) to conclusively rely upon and act in accordance with any
instructions from the Administrative Agent and the Additional Debtholders or, if
applicable, any relevant Additional Secured Debt Agent subject to the terms and
conditions of this Mortgage and to assume that such instructions are being given
in accordance with such Credit Facility Documents and the terms of the
Additional Debt Documents, respectively.

 

14.              Right of Mortgagee to Credit Sale. Upon the occurrence of any
sale made under this Mortgage, whether made by virtue of judicial proceedings or
of a judgment or decree of foreclosure and sale, Mortgagee, acting at the
direction of the Majority Holders, may bid for and acquire the Mortgaged
Property or any part thereof. In lieu of paying cash therefor, Mortgagee may
make settlement for the purchase price by crediting upon the Obligations or
other sums secured by this Mortgage, the net sales price after deducting
therefrom the expenses of sale and the cost of the action and any other sums
which Mortgagee is authorized to deduct under this Mortgage. In such event, this
Mortgage, the other Credit Facility Documents, the other Additional Debt
Documents, and documents evidencing expenditures secured hereby may be presented
to the person or persons conducting the sale in order that the amount so used or
applied may be credited upon the Obligations as having been paid.

 

15.              Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, Mortgagee, acting at the direction of the Majority
Holders, as a matter of right and without notice to Mortgagor, unless otherwise
required by applicable law, and without regard to the adequacy or inadequacy of
the Mortgaged Property or any other collateral or the interest of Mortgagor
therein as security for the Obligations, shall have the right to apply to any
court having jurisdiction to appoint a receiver or receivers or other manager of
the Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by law). Any such receiver or receivers or manager shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Mortgagee in case of entry as provided in this Mortgage,
including, without limitation and to the extent permitted by law, the right to
enter into leases of all or any part of the Mortgaged Property, and shall
continue as such and exercise all such powers until the date of confirmation of
sale of the Mortgaged Property unless such receivership is sooner terminated.

 

 



11

 

 

16.              Extension, Release, etc.

 

(a)    Without affecting the lien or charge of this Mortgage upon any portion of
the Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, acting at the direction of the
Majority Holders, from time to time and without notice, agree to (i) release any
person liable for the indebtedness borrowed or guaranteed under the Credit
Facility Documents or the Additional Debt Documents, (ii) extend the maturity or
alter any of the terms of the indebtedness borrowed or guaranteed under the
Credit Facility Documents or the Additional Debt Documents or any other guaranty
thereof, (iii) grant other indulgences, (iv) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property, (v) take or release any other or additional
security for any obligation herein mentioned, or (vi) make compositions or other
arrangements with debtors in relation thereto.

 

(b)   No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the lien of this Mortgage or any liens, rights, powers or remedies
of Mortgagee hereunder, and such liens, rights, powers and remedies shall
continue unimpaired.

 

(c)    If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee to foreclose the lien of this Mortgage subject to the
rights of any tenants of the Mortgaged Property. The failure to make any such
tenants parties defendant to any such foreclosure proceeding and to foreclose
their rights, or to provide notice to such tenants as required in any statutory
procedure governing a sale of the Mortgaged Property, or to terminate such
tenant's rights in such sale will not be asserted by Mortgagor as a defense to
any proceeding instituted by Mortgagee to collect the Obligations or to
foreclose the lien of this Mortgage.

 

(d)   Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

 

17.              Security Agreement under Uniform Commercial Code.

 

(a)    It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the Uniform Commercial
Code of the State in which the Mortgaged Property is located (the “Code”).
Accordingly, Mortgagor hereby grants to Mortgagee a security interest in that
portion of the Mortgaged Property that constitutes personal property pursuant to
the Code. If an Event of Default shall occur and be continuing, then in addition
to having any other right or remedy available at law or in equity, Mortgagee,
acting at the direction of the Majority Holders, shall have the option of either
(i) proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and

 

 



12

 

 

proceeding with respect to both the real and personal property constituting the
Mortgaged Property in accordance with Mortgagee’s rights, powers and remedies
with respect to the real property (in which event the default provisions of the
Code shall not apply). If Mortgagee shall elect to proceed under the Code, then
ten days’ notice of sale of the personal property shall be deemed reasonable
notice and the reasonable expenses of retaking, holding, preparing for sale,
selling and the like incurred by Mortgagee shall include, but not be limited to,
reasonable attorneys’ fees and legal expenses. At Mortgagee’s request, during
the continuance of an Event of Default, Mortgagor shall assemble the personal
property and make it available to Mortgagee at a place designated by Mortgagee
which is reasonably convenient to both parties.

 

(b)   Mortgagor and Mortgagee agree, to the extent permitted by law, that: (i)
all of the goods described within the definition of the word “Equipment” are or
are to become fixtures on the Real Estate; (ii) this Mortgage upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of Ind. Code
26-1-9.1-334, 26-1-9.1-502, and 26-1-9.1-515; (iii) Mortgagor is the record
owner of the Owned Land; and (iv) the addresses of Mortgagor and Mortgagee are
as set forth on the first page of this Mortgage.

 

(c)    Mortgagor agrees that this instrument, or a reproduction thereof, may be
filed in the real estate records or other appropriate index as a financing
statement for any of the items specified above (including fixtures) as part of
the Mortgaged Property, and authorizes Mortgagee to make any such filings
Mortgagee, acting at the direction of the Majority Holders, deems necessary or
proper. Mortgagor’s execution of this Mortgage constitutes an authentication
pursuant to the Code of the security agreement contained herein, thereby
authorizing Mortgagee to file and record such financing statements, amendments
and other UCC forms as may be necessary or appropriate to establish and maintain
the priority of its lien and security interests created under this Mortgage. Any
reproduction of this instrument or of any other security agreement or financing
statement (meeting the requirements of the Code) will be sufficient as a
financing statement. Mortgagor agrees to execute and deliver to Mortgagee upon
request, any financing statements (other than financing statements such as those
currently prescribed by the Code, which are not required to be executed by the
debtor or secured party), as well as extensions, renewals and amendments
thereof, and reproductions of this instrument in such form as may be required by
law or reasonably required by Mortgagee to perfect a security interest with
respect to those items. Mortgagor will pay all costs of filing such financing
statements and any extensions, renewals, amendments and releases thereof, and
will pay all reasonable costs and expenses of any record searches for financing
statements Mortgagee may reasonably require.

 

18.              Assignment of Leases and Rents.

 

(a)    Mortgagor hereby assigns to Mortgagee the Leases and Rents as further
security for the payment of and performance of the Obligations, and Mortgagor
grants to Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. The foregoing assignment and
grant is present and absolute and shall continue in effect until the Obligations
are fully paid and performed, but

 

 

13

 



 

Mortgagee hereby waives the right to enter the Mortgaged Property for the
purpose of collecting the Rents and Mortgagor shall have a license and be
entitled to collect, receive, use and retain the Rents until the occurrence of
an Event of Default, such right of Mortgagor to collect, receive, use and retain
the Rents may be revoked by Mortgagee upon the occurrence and during the
continuance of any Event of Default under this Mortgage by giving not less than
ten days’ written notice of such revocation to Mortgagor; in the event such
notice is given, Mortgagor shall pay over to Mortgagee, or to any receiver
appointed to collect the Rents, any lease security deposits, and shall pay
monthly in advance to Mortgagee, or to any such receiver, the fair and
reasonable rental value as determined by Mortgagee for the use and occupancy of
such part of the Mortgaged Property as may be in the possession of Mortgagor or
any affiliate of Mortgagor, and upon default in any such payment Mortgagor and
any such affiliate will vacate and surrender the possession of the Mortgaged
Property to Mortgagee or to such receiver, and in default thereof may be evicted
by summary proceedings or otherwise. Mortgagor has not affirmatively done any
act which would prevent Mortgagee from, or limit Mortgagee in, acting under any
of the provisions of the foregoing assignment.

 

(b)   No action has been brought or, so far as is known to Mortgagor, is
threatened, which would interfere in any way with the right of Mortgagor to
execute the foregoing assignment and perform all of Mortgagor’s obligations
contained in this Section and in the Leases.

 

19.              Additional Rights. The holder of any subordinate lien or
subordinate mortgage on the Mortgaged Property shall have no right to terminate
any Lease whether or not such Lease is subordinate to this Mortgage nor shall
Mortgagor consent to any holder of any subordinate lien or subordinate mortgage
joining any tenant under any Lease in any action to foreclose the lien or
modify, interfere with, disturb or terminate the rights of any tenant under any
Lease. By recordation of this Mortgage all subordinate lienholders and the
mortgagees and beneficiaries under subordinate mortgages are subject to and
notified of this provision, and any action taken by any such lienholder or
beneficiary contrary to this provision shall be null and void. Upon the
occurrence and during the continuance of any Event of Default, Mortgagee may,
acting at the direction of the Majority Holders, in its sole discretion and
without regard to the adequacy of its security under this Mortgage, apply all or
any part of any amounts on deposit with Mortgagee under this Mortgage against
all or any part of the Obligations. Any such application shall not be construed
to cure or waive any Default or Event of Default or invalidate any act taken by
Mortgagee on account of such Default or Event of Default.

 

20.              Notices.  All notices, requests, demands and other
communications hereunder shall be given in accordance with the provisions of
subsection 10.02 of the Credit Agreement to Mortgagor and to Mortgagee at their
respective addresses specified in the Preamble of this Mortgage.

 

21.              Amendments, Waivers and Consents. Any amendment or waiver of
any provision of this Mortgage and any consent to any departure by the Mortgagor
from any provision of this Mortgage shall be effective only if made or given in
compliance with all of the terms and provisions of the Credit Facility Documents
and the Additional Debt Documents necessary for amendments or waivers of, or
consents to any departure by the Mortgagor from any provision of the Credit
Facility Documents or any Additional Debt Document, as the case

 

 



14

 

 

may be, and only if such amendment, waiver or consent is in writing duly signed
by the Mortgagor and the Mortgagee (with the written consent of the Majority
Holders, unless such consent would not be required under the Credit Facility
Documents); provided, however, that any change, waiver, modification or variance
materially adversely affecting the rights and benefits of a single Class (as
defined below) of Secured Parties (and not all Secured Parties in a like or
similar manner) shall also require the written consent of the Requisite Holders
(as defined below) of such affected Class; provided, further, that any Class
shall not be considered to be affected differently from any other Class due to
the Obligations of any such other Class being paid, repaid, refinanced, renewed
or extended and the Collateral being released, in whole or in part (whether by
action of such other Class or otherwise), as security for a particular Class.
For the purpose of this Mortgage, the term “Class” shall mean, at any time, each
class of Secured Parties with outstanding Obligations secured hereby at such
time, i.e., (x) the Bank Secured Parties and (y) any other class of Additional
Secured Debt secured hereby; provided that, without limiting the foregoing, it
is expressly acknowledged and agreed that other creditors may be added as
“Secured Parties” hereunder (either as part of an existing Class of creditors or
as a newly created Class), and that such addition shall not require the written
consent of the Requisites Holders of the various Classes. For the purpose of
this Mortgage, the term “Requisite Holders” of any Class shall mean each of (i)
with respect to the Credit Agreement, the Required Lenders (as that term is
defined in the Credit Agreement) and (ii) with respect to any other class of
Additional Secured Debt, the holders of more than fifty percent (50%) of such
class of Additional Secured Debt outstanding from time to time. Any agreement
made by Mortgagor and Mortgagee after the date of this Mortgage relating to this
Mortgage shall be superior to the rights of the holder of any intervening or
subordinate lien or encumbrance.

 

Failure of the Mortgagee or any Secured Party to exercise, or delay in
exercising, any right, power or privilege hereunder shall not operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Mortgagee or the Secured Parties would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.

 

22.              Partial Invalidity. In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, but each shall be
construed as if such invalid, illegal or unenforceable provision had never been
included. Notwithstanding to the contrary anything contained in this Mortgage or
in any provisions of any Credit Facility Documents or Additional Debt Documents,
the obligations of the Borrower Parties and of any other obligor under any
Credit Facility Documents or Additional Debt Documents shall be subject to the
limitation that Mortgagee shall not charge, take or receive, nor shall the
Borrower Parties or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by the Bank Secured Parties or the Additional Debtholders.

 

23.              Mortgagor’s Waiver of Rights. To the fullest extent permitted
by law, Mortgagor waives the benefit of all laws now existing or that may
subsequently be enacted providing for (a) any appraisement before sale of any
portion of the Mortgaged Property, (b) any extension of the

 

 



15

 

 

time for the enforcement of the collection of the Obligations or the creation or
extension of a period of redemption from any sale made in collecting such debt
and (c) exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process. To the full extent Mortgagor may do
so, Mortgagor agrees that Mortgagor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, exemption, extension or
redemption, or requiring foreclosure of this Mortgage before exercising any
other remedy granted hereunder and Mortgagor, for Mortgagor and its successors
and assigns, and for any and all persons ever claiming any interest in the
Mortgaged Property, to the extent permitted by law, hereby waives and releases
all rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature (except as expressly provided in the Credit Facility
Documents or the Additional Debt Documents) or declare due the whole of the
secured indebtedness and marshalling in the event of exercise by Mortgagee of
the foreclosure rights or other rights hereby created.

 

24.              Remedies Not Exclusive. Mortgagee shall be entitled to enforce
payment and performance of the Obligations and to exercise all rights and powers
under this Mortgage or under any of the other Credit Facility Documents,
Additional Debt Documents or other agreement or any laws now or hereafter in
force, notwithstanding some or all of the Obligations may now or hereafter be
otherwise secured, whether by deed of trust, mortgage, security agreement,
pledge, lien, assignment or otherwise. Neither the acceptance of this Mortgage
nor its enforcement, shall prejudice or in any manner affect Mortgagee’s rights
to realize upon or enforce any other security now or hereafter held by
Mortgagee, it being agreed that Mortgagee, acting at the direction of the
Majority Holders, shall be entitled to enforce this Mortgage and any other
security now or hereafter held by Mortgagee in such order and manner as
Mortgagee may determine in its absolute discretion. No remedy herein conferred
upon or reserved to Mortgagee is intended to be exclusive of any other remedy
herein or by law provided or permitted, but each shall be cumulative and shall
be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute. Every power or remedy given by any
of the Credit Facility Documents and the Additional Debt Documents to Mortgagee
or to which Mortgagee may otherwise be entitled, may be exercised, concurrently
or independently, from time to time and as often as may be deemed expedient by
Mortgagee, as the case may be. In no event shall Mortgagee, acting at the
direction of the Majority Holders, in the exercise of the remedies provided in
this Mortgage (including, without limitation, in connection with the assignment
of Leases and Rents to Mortgagee, or the appointment of a receiver and the entry
of such receiver on to all or any part of the Mortgaged Property), be deemed a
“mortgagee in possession,” and Mortgagee shall not in any way be made liable for
any act, either of commission or omission, in connection with the exercise of
such remedies, in the absence of gross negligence or willful misconduct.

 

25.              Multiple Security. If (a) the Real Estate shall consist of one
or more parcels, whether or not contiguous and whether or not located in the
same county, or (b) in addition to this Mortgage, Mortgagee shall now or
hereafter hold or be the beneficiary of one or more additional mortgages, liens,
deeds of trust or other security (directly or indirectly) for the Obligations
upon other property in the State in which the Premises are located (whether or
not such property is owned by Mortgagor or by others) or (c) both the
circumstances described in clauses (a) and (b) shall be true, then to the
fullest extent permitted by law, Mortgagee may, at its election, commence or
consolidate in a single foreclosure action all foreclosure proceedings

 

 



16

 

 

against all such collateral securing the Obligations (including the Mortgaged
Property), which action may be brought or consolidated in the courts of, or sale
conducted in, any county in which any of such collateral is located. Mortgagor
acknowledges that the right to maintain a consolidated foreclosure action is a
specific inducement to the Bank Secured Parties and any Additional Debtholders
to extend the indebtedness borrowed pursuant to or guaranteed by the Credit
Facility Documents and/or Additional Debt Documents, as applicable, and
Mortgagor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Mortgagor further agrees that if
Mortgagee shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Mortgaged Property or against any collateral other than
the Mortgaged Property, which collateral directly or indirectly secures the
Obligations, or if Mortgagee shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Premises are located, Mortgagee may commence or continue any
foreclosure proceedings and exercise its other remedies granted in this Mortgage
against all or any part of the Mortgaged Property and Mortgagor waives any
objections to the commencement or continuation of a foreclosure of this Mortgage
or exercise of any other remedies hereunder based on such other proceedings or
judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Mortgage or such other proceedings on
such basis. Neither the commencement nor continuation of proceedings to
foreclose this Mortgage, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Mortgagee in any such proceedings or the occurrence
of any sale in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Obligations, and Mortgagor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other sales or proceedings or exercise of any remedies in such sales or
proceedings based upon any action or judgment connected to this Mortgage, and
Mortgagor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other sales or proceedings or any sale or action under
this Mortgage on such basis. It is expressly understood and agreed that to the
fullest extent permitted by law, Mortgagee may, acting at the direction of the
Majority Holders, at its election, cause the sale of all collateral which is the
subject of a single foreclosure action at either a single sale or at multiple
sales conducted simultaneously and take such other measures as are appropriate
in order to effect the agreement of the parties to dispose of and administer all
collateral securing the Obligations (directly or indirectly) in the most
economical and least time-consuming manner.

 

26.              Successors and Assigns. All covenants of Mortgagor contained in
this Mortgage are imposed solely and exclusively for the benefit of Mortgagee,
the Bank Secured Parties and the Additional Debtholders, and their respective
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee, acting at the direction of the Majority Holders,
at any time if in its sole discretion it deems such a waiver advisable. All such
covenants of Mortgagor shall run with the land and bind Mortgagor, the
successors and assigns of Mortgagor (and each of them)

 

 



17

 

 

and all subsequent owners, encumbrancers and tenants of the Mortgaged Property,
and shall inure to the benefit of Mortgagee and its successors and assigns.

 

27.              No Waivers, etc. Any failure by Mortgagee to insist upon the
strict performance by Mortgagor of any of the terms and provisions of this
Mortgage shall not be deemed to be a waiver of any of the terms and provisions
hereof, and Mortgagee, notwithstanding any such failure, acting at the direction
of the Majority Holders, shall have the right thereafter to insist upon the
strict performance by Mortgagor of any and all of the terms and provisions of
this Mortgage to be performed by Mortgagor. Mortgagee, acting at the direction
of the Majority Holders, may release, regardless of consideration and without
the necessity for any notice to or consent by the holder of any subordinate lien
on the Mortgaged Property, any part of the security held for the obligations
secured by this Mortgage without, as to the remainder of the security, in any
way impairing or affecting the lien of this Mortgage or the priority of such
lien over any subordinate lien or mortgage.

 

28.              Governing Law, etc. This Mortgage shall be governed by and
construed and interpreted in accordance with the laws of the State in which the
Premises are located, except that Mortgagor expressly acknowledges that by their
respective terms the other Credit Facility Documents shall be governed and
construed in accordance with the laws of the State of New York, and for purposes
of consistency, Mortgagor agrees that in any in personam proceeding related to
this Mortgage the rights of the parties to this Mortgage shall also be governed
by and construed in accordance with the laws of the State of New York governing
contracts made and to be performed in that State.

 

29.              Certain Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Mortgage shall be used interchangeably in singular or plural form and the
word “Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of
the Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor Collateral Agent,” the word
“person” shall include any individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

 

30.              Release. If any of the Mortgaged Property shall be sold,
transferred or otherwise disposed of by any Mortgagor in a transaction permitted
by the Credit Facility Documents and any Additional Debt Documents, then the
Mortgagee, acting at the direction of the Majority Holders, at the request and
sole expense of such Mortgagor, shall execute and deliver to such Mortgagor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Mortgaged Property.

 

31.              Conflict With Credit Agreement. In the event of any conflict or
inconsistency between the terms and provisions of this Mortgage and the terms
and provisions of the Credit Facility Documents or any Additional Debt
Documents, the terms and provisions of the Credit

 

 



18

 

 

Facility Documents and any Additional Debt Documents, shall govern, other than
with respect to the section of this Mortgage captioned “Governing Law, etc.”.

 

32. Additional Secured Debt. Any Additional Secured Debt issued after the date
hereof shall be secured equally and ratably with the Credit Facility
Obligations, and, in connection with such Additional Secured Debt, (i) the lien
of this instrument shall be confirmed pursuant to a duly executed, acknowledged
and recorded Mortgage Supplement substantially in the form of Annex A hereto
(the “Mortgage Supplement”) and (ii) Mortgagor shall deliver to Mortgagee an
ALTA 11-06 modification endorsement to the Title Policy, dated as of the date of
recording of such Mortgage Supplement, insuring the priority of the lien of this
Mortgage over defects in or liens or encumbrances on title, except for those
shown in the Title Policy and other Permitted Liens.

 

33. Additional Provisions. The following provisions shall govern and control in
the event of a conflict with any other provision of this Mortgage:

 

(a) The following terms and references (for purposes of this Section) shall mean
the following:

 

(i) “Applicable Law” means statutory and case law in the State (hereinafter
defined), including, but not by way of limitation, Mortgages, Ind. Code 32-29,
Mortgage Foreclosure Actions, Ind. Code 32-30-10, Receiverships, Ind. Code
32-30-5, and the Uniform Commercial Code - Secured Transactions, Ind. Code
26-1-9.1 (the “UCC”), as amended, modified and/or recodified from time to time;
provided, however, if by reason of mandatory provisions of law, the perfection,
the effect of perfection or nonperfection, and the priority of a security
interests in any Collateral are governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to perfection, effect of perfection or
non-perfection, and the priority of the security interests in any such
Collateral.

 

(ii) “County” means the county in the state in which the Owned Land is located.

 

(iii) “County Recorder” means the Recorder of the County.

 

(iv) “State” means the state in which the Owned Land is located.

 

(b) Notwithstanding anything contained in this Mortgage, the Credit Facility
Documents or the Additional Debt Documents to the contrary, Mortgagee shall be
entitled to all rights and remedies that a mortgagee would have under Applicable
Law or in equity. In the event of any inconsistency between the provisions of
this Mortgage and the provisions of Applicable Law, the provisions of Applicable
Law shall take precedence over the provisions of this Mortgage, but shall not
invalidate or render unenforceable any other provisions of this Mortgage that
can be construed in a manner consistent with Applicable Law. Conversely, if any
provision of this Mortgage shall grant to Mortgagee any rights or remedies upon
default of the Mortgagor which are more limited than the rights or remedies that
would otherwise be vested in

 

 



19

 

 

the Mortgagee under Applicable Law in the absence of said provision, Mortgagee
shall be vested with the rights and remedies granted under Applicable Law.
Notwithstanding any provision in this Mortgage to the contrary, any sale of the
Mortgaged Property upon default pursuant to this Mortgage will be made through a
judicial proceeding, except as otherwise may be permitted under the UCC or
Applicable Law.

 

(c) Neither Mortgagor nor, to the best of Mortgagor's knowledge, any tenant of
the Mortgaged Property has received a notice of intention to hold a lien as may
be imposed under Ind. Code 13-25-4-1 et seq.

 

(d) To the extent the Applicable Law limits (i) the availability of the exercise
of any of the remedies set forth herein, including without limitation the right
of Mortgagee to exercise self-help in connection with the enforcement of the
terms of this Mortgage, or (ii) the enforcement of waivers and indemnities made
by Mortgagor, such remedies, waivers, or indemnities shall be exercisable or
enforceable, any provisions in this Mortgage to the contrary notwithstanding,
if, and to the extent, permitted by the laws in force at the time of the
exercise of such remedies or the enforcement of such waivers or indemnities at
the time of the execution and delivery of this Mortgage.

 

(e) Anything contained herein or in Ind. Code 32-29-7-5 to the contrary
notwithstanding, no waiver made by Mortgagor in this Mortgage, or in any of the
other terms and provisions of the Credit Facility Documents or the Additional
Debt Documents, shall constitute the consideration for or be deemed to be a
waiver or release by Mortgagee or any judgment holder of the Indebtedness
(hereinafter defined) of the right to seek a deficiency judgment against
Mortgagor or any other person or entity who may be personally liable for the
Indebtedness, which right to seek a deficiency judgment is hereby reserved,
preserved and retained by Mortgagee for its own behalf and its successors and
assigns.

 

(f) Supplementary to Section 17 above, part of the Mortgaged Property is or may
become fixtures. It is intended that as to the “fixtures”, as such term is
defined in Ind. Code 26-1-9.1-102(41), that are part of the Mortgaged Property,
this Mortgage shall be effective as a financing statement filed as a fixture
filing from the date of the filing of this Mortgage for record with the County
Recorder. A statement describing the portion of the Mortgaged Property
comprising the fixtures secured is set forth in the Granting Clauses. In order
to satisfy Ind. Code 26-1-9.1-502(a), Ind. Code 26-1-9.1-502(b) and Ind. Code
26-1-9.1-502(c), the following information is hereby provided:

 

 



20

 

 

 



Name of Debtor: Mortgagor is the “Debtor” Address of Debtor: See the Preamble of
this Mortgage Type of Organization: limited liability company State of
Organization: Ohio Organization Number: 1237867 Name of Secured Party: Mortgagee
is the “Secured Party” Address of Secured Party: See the Preamble of this
Mortgage Record Owner of Land: Mortgagor



 

 

 

21

 

 

 

 



Preparer of Financing   Statement: Mayleng S. Watson   McGuireWoods LLP   201
North Tryon Street, Ste. 3000   Charlotte, NC 28202   (704) 343-2000



 



(g) Mortgagor hereby acknowledges receipt of a copy of this Mortgage in
compliance with Mortgagee's obligation to deliver a copy of the fixture filing
to Mortgagor pursuant to Ind. Code 26-1-9.1-502(f).

 

(h) The final maturity dates of the Obligations (including all extensions
permitted pursuant to their terms) are as follows:

 

(i)                 The Revolving Credit Loans, Term Loans and Swing Line Loans
mature on July 31, 2020; provided, however, that if such date is not a Business
Day, then such loans shall mature on the next preceding Business Day and
provided further that if the Borrower has not refinanced its senior unsecured
bonds due October 1, 2019 to have a maturity date that is at least 6 months
later than July 31, 2020 before July 1, 2019, then such loans shall mature on
July 1, 2019 (the applicable maturity date as provided in this clause (i) being
the “Maturity Date”).

 

(ii)               The Letters of Credit expire seven (7) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day). 

 

(j) If Mortgagee exercises its rights under this Mortgage and brings an action
to recover judgment under the Obligations or any guaranty and during the
pendancy of such action brings a separate action under this Mortgage, such
actions shall be consolidated.

 

(k) The definition of Mortgaged Property shall include all refunds and rebates
with respect to any tax or utility payments, regardless of the time period to
which they relate.

 

(l) All attorneys’ fees and expenses incurred by Mortgagee in connection with
the enforcement of any of the terms of this Mortgage shall include, without
limitation, support staff costs and amounts expended in connection with
litigation preparation and computerized research, telephone and telefax
expenses, mileage, depositions, postage, photocopies, process service,
videotapes, environmental testing and audits, environmental reviews and
inspections and environmental clean-up and remediation.

 

(m) Without limiting the scope of the assignment of rents contained in this
Mortgage, the assignment of rents set forth herein shall constitute an
assignment of rents as set forth in Ind. Code 32-21-4-2 and thereby creates, and
Mortgagor hereby grants to Mortgagee, a security interest in such rents that
will be perfected upon the recording of this Mortgage.

 

(n) Subject to the terms and provisions of this Mortgage, Mortgagor hereby
irrevocably consents to the appointment of a receiver as permitted under
Applicable Law, which

 

 



22

 

 

receiver, when duly appointed, shall have all of the powers and duties of
receivers pursuant to Applicable Law.

 

(o) The term “Indebtedness” as defined herein shall include, without limitation,
any judgment(s) or final decree(s) rendered to collect any money obligations of
the Borrower Parties to the Bank Secured Parties, the Additional Debtholders, if
any, and the Mortgagee and/or to enforce the performance or collection of all
covenants, agreements, other obligations and liabilities of the Borrower Parties
under this Mortgage or any or all of the Credit Facility Documents and, if
applicable, Additional Debt Documents; provided, however, such Indebtedness
shall not include any judgment(s) or final decree(s) rendered in another
jurisdiction, which judgment(s) or final decree(s) would be unenforceable by an
Indiana Court pursuant to Ind. Code 34-54-3-4. The obtaining of any judgment by
Mortgagee (other than a judgment foreclosing this Mortgage) and any levy of any
execution under any such judgment upon the Mortgaged Property shall not affect
in any manner or to any extent the lien of this Mortgage upon the Mortgaged
Property or any part thereof, or any liens, powers, rights and remedies of
Mortgagee, but such liens, powers, rights and remedies shall continue unimpaired
as before until the judgment or levy is satisfied.

 

(p) Notwithstanding anything contained herein or the other Credit Facility
Documents or Additional Debt Documents to the contrary, the provisions in this
Mortgage regarding creation, validity, perfection, priority and enforceability
of the lien and security interests created hereby, all warranties of title
contained herein with respect to the Mortgaged Property and all provisions
hereof relating to the realization of the security covered hereby with respect
to the Mortgaged Property shall be governed by Applicable Law.

 

(q) Upon payment and performance of the Indebtedness, or otherwise in accordance
with the provisions of the Credit Facility Documents and, if applicable, the
Additional Debt Documents, Mortgagee, upon written request, and at the expense,
of Mortgagor, will execute and deliver such proper instruments of release and
satisfaction as may be reasonably be requested to evidence such release, and any
such instrument, when duly executed by Mortgagee and duly recorded in the place
where this Mortgage is recorded, shall conclusively evidence the release of this
Mortgage; provided, however, any of the terms and provisions of this Mortgage
that are intended to survive, shall nevertheless survive the release or
satisfaction of this Mortgage whether voluntarily granted by Mortgagee, as a
result of a judgment upon judicial foreclosure of this Mortgage or in the event
a deed in lieu of foreclosure is granted by Mortgagor to Mortgagee.

 

(r) Mortgagor expressly waives and relinquishes any and all rights and remedies
which Mortgagor may have or be able to assert by reason of the laws of the State
pertaining to the rights and remedies of sureties.

 

(s) Mortgagor hereby acknowledges and agrees that (i) the Indebtedness includes,
and that this Mortgage is given to secure, advances that may be made by the Bank
Secured Parties and obligations that may be incurred by Borrower Parties in
addition and subsequent to the advances evidenced or contemplated by the Credit
Facility Documents, and, if applicable, the Additional Debt Documents, all
whether obligatory or made at the option of the Bank Secured Parties, made after
a reduction to a zero (0) or other balance or made otherwise ("Future Advances")
to the same extent as if the Future Advances were made on the date of execution
of this Mortgage; (ii) this Mortgage shall secure the principal loan amount of
Four Hundred

 

 



23

 

 

Twenty-Five Million and 00/100 Dollars ($425,000,000.00) and all Future Advances
of every nature and kind; provided that the aggregate principal amount of Future
Advances outstanding at any time shall not exceed One Hundred Million and 00/100
Dollars ($100,000,000.00), such maximum amount being stated herein pursuant to
and in accordance with Ind. Code 32-29-1-10 and not being a commitment by any
Bank Secured Party or Additional Debtholder to make Future Advances; and (iii)
this Mortgage is given to secure any and all future modifications, extensions
and renewals of any indebtedness or obligations secured by this Mortgage.

 

 

 

 

[Signature Page to Follow]

 



 

24

 

This Mortgage has been duly executed by Mortgagor under seal on the date set
forth in the acknowledgement below and is intended to be effective as of the
date first above written.

 

MORTGAGOR:

 

DPL ENERGY, LLC,



an Ohio limited liability company

 

 

By: /s/ Jeffrey K. MacKay
Printed Name: Jeffrey K. MacKay
Title: Treasurer

 

 

 

25

 

STATE OF Indiana                     )
                                                      : ss.:
COUNTY OF Marion                 )

 

On this 29th day of July, 2015, before me, a notary public, Jeffrey K. MacKay,
the Treasurer of DPL Energy, LLC, an Ohio limited liability company, personally
appeared and (s)he acknowledged this instrument by him(her) sealed, subscribed,
and executed to be his(her) free act and deed on behalf of said company.

 

Before me:

 

  /s/ Lissa J. Adkins   Notary Public       Printed Name: Lissa J. Adkins      
My commission expires: October 30, 2018     [NOTARIAL SEAL] My County of
Residence: Johnson

 

 

_____________________________________________________

 

I, the undersigned, affirm, under penalties for perjury, that I have taken
reasonable care to redact each Social Security number in this document unless
required by law.

 

Mayleng S. Watson, Esq.

 

THIS INSTRUMENT PREPARED BY:



Mayleng S. Watson



McGuireWoods LLP



201 North Tryon Street, Ste. 3000



Charlotte, North Carolina 28202



(704) 343-2000

 

 

26

 

EXHIBIT A 

Legal Description

 

PARCEL 1

 

PART OF THE NORTHEAST QUARTER AND THE NORTHWEST QUARTER OF SECTION 17, TOWNSHIP
25 NORTH, RANGE 11 EAST, CHESTER TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID NORTHEAST QUARTER FOUND PER RECORD
WITNESS; THENCE SOUTH 89 DEGREES 56 MINUTES 40 SECONDS EAST (ASSUMED AND THE
BASIS FOR THESE BEARINGS), 1321.31 FEET ALONG THE NORTH LINE OF SAID NORTHEAST
QUARTER TO A RAILROAD SPIKE AT THE NORTHEAST CORNER OF THE WEST HALF OF SAID
NORTHEAST QUARTER; THENCE SOUTH 00 DEGREES 26 MINUTES 56 SECONDS EAST, 2640.69
FEET ALONG THE EAST LINE OF SAID WEST HALF TO THE SOUTHEAST CORNER OF SAID WEST
HALF; THENCE SOUTH 89 DEGREES 56 MINUTES 24 SECONDS WEST, 1153.00 FEET ALONG THE
SOUTH LINE OF SAID NORTHWEST QUARTER TO A 5/8" REBAR STAKE; THENCE NORTH 00
DEGREES 31 MINUTES 26 SECONDS WEST 1368.00 FEET PARALLEL WITH THE WEST LINE OF
SAID NORTHEAST QUARTER TO A 5/8" REBAR STAKE; THENCE SOUTH 89 DEGREES 52 MINUTES
00 SECONDS WEST, 533.72 FEET TO A RAILROAD SPIKE ON THE CENTERLINE OF COUNTY 450
WEST; THENCE NORTH 05 DEGREES 56 MINUTES 07 SECONDS EAST, 1283.49 FEET ALONG
SAID CENTERLINE TO A RAILROAD SPIKE ON THE NORTH LINE OF SAID NORTHWEST QUARTER;
THENCE NORTH 89 DEGREES 55 MINUTES 20 SECONDS EAST, 224.50 FEET ALONG SAID NORTH
LINE TO THE PLACE OF BEGINNING, CONTAINING 83.55 ACRES.

 

PARCEL 2

 

SITUATED IN THE NORTHEAST AND NORTHWEST QUARTERS OF SECTION 17, TOWNSHIP 25
NORTH, RANGE 11 EAST, CHESTER TOWNSHIP, WELLS COUNTY, INDIANA, BEING PART OF A
100-ACRE TRACT CONVEYED TO BILLY J. AND OPAL N. WEATHERHOLT BY DEED RECORDED IN
DEED BOOK 95, PAGE 438, OF THE DEED RECORDS OF SAID COUNTY (ALL REFERENCES TO
DEEDS, PLATS, ETC. REFER TO WELLS COUNTY RECORDER'S OFFICE UNLESS OTHERWISE
NOTED), BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A 5/8" REBAR SET (ALL SET CORNERS ARE CAPPED "OHIO 6686, INDIANA
S0412") AT THE CENTERLINE INTERSECTION OF THE HALF SECTION LINES OF SAID SECTION
17, SAID POINT BEING THE NORTHWEST CORNER OF AN 80-ACRE TRACT CONVEYED TO JIMMY
FRANTZ BY DEED RECORDED IN DEED BOOK 130, PAGE 19, AND THE NORTHEAST CORNER OF A
38.17-ACRE TRACT CONVEYED TO HARRY D. BRICKLEY BY DEED RECORDED IN DEED BOOK
130, PAGE 97, AND ON THE SOUTH LINE OF SAID 100-ACRE TRACT; THENCE WITH THE
NORTH LINE OF SAID 38.17-ACRE TRACT, THE SOUTH LINE OF SAID 100-ACRE TRACT AND
THE SOUTH LINE OF SAID NORTHWEST QUARTER SOUTH 89 DEGREES 56 MINUTES 17 SECONDS
WEST (PASSING AN IRON PIN SET AT 505.84 FEET) A TOTAL DISTANCE OF 523.94 FEET TO
AN IRON PIN SET AT THE SOUTHWEST CORNER OF SAID 100-ACRE TRACT, BEING THE
NORTHWEST CORNER OF SAID 38.17-ACRE TRACT AND THE SOUTHEAST CORNER OF A
55.14-ACRE TRACT CONVEYED TO ZACHARY L. HUFFMAN BY DEED RECORDED IN DEED BOOK,
144, PAGE 646, AND IN THE CENTERLINE OF SOUTH 450 WEST; THENCE WITH THE WEST
LINE OF SAID 100-ACRE TRACT, THE EAST LINE OF SAID 55.14 ACRE TRACT, AND SAID
CENTERLINE, NORTH 5 DEGREES 56 MINUTES 07 SECONDS EAST A DISTANCE OF 50.89 FEET
TO AN IRON PIN SET AT THE SOUTHWEST CORNER OF A 2.00-ACRE TRACT CONVEYED TO
BILLY JOE WEATHERHOLT, JR. BY DEED RECORDED IN DEED BOOK 144, PAGE 490; THENCE
WITH THE SOUTH LINE OF SAID 2.00-ACRE TRACT NORTH 89 DEGREES 56 MINUTES 24
SECONDS EAST (PASSING AN IRON PIN SET AT 18.10 FEET) A TOTAL DISTANCE OF 313.54
FEET TO AN IRON PIN SET AT THE SOUTHEAST CORNER OF SAID 2.00-ACRE TRACT; THENCE
WITH THE EAST LINE OF SAID 2.00-ACRE TRACT, NORTH 00 DEGREES 31

 

 





 

 

MINUTES 26 SECONDS WEST A DISTANCE OF 293.40 FEET TO AN IRON PIN SET AT THE
NORTHEAST CORNER OF SAID 2.00-ACRE TRACT; THENCE WITH THE NORTH LINE OF SAID
2.00-ACRE TRACT SOUTH 89 DEGREES 56 MINUTES 24 SECONDS WEST (PASSING AN IRON PIN
FOUND AT 262.25 FEET) A TOTAL DISTANCE OF 280.35 FEET TO AN IRON PIN SET AT THE
NORTHWEST CORNER OF SAID 2.00-ACRE TRACT, SAID POINT BEING IN THE WEST LINE OF
SAID 100-ACRE TRACT, THE EAST LINE OF SAID 55.14-ACRE TRACT, AND IN THE
CENTERLINE OF SAID SOUTH 450 WEST; THENCE WITH THE WEST LINE OF SAID 100-ACRE
TRACT, THE EAST LINE OF SAID 55.14-ACRE TRACT, AND SAID CENTERLINE, NORTH 5
DEGREES 56 MINUTES 07 SECONDS EAST A DISTANCE OF 1029.51 FEET TO AN IRON PIN SET
AT A SOUTHWEST CORNER OF AN 83.55-ACRE TRACT CONVEYED TO DPL ENERGY, INC. BY
DEED RECORDED IN DEED BOOK 137, PAGE 481; THENCE WITH A SOUTH LINE OF SAID
83.55-ACRE TRACT, NORTH 89 DEGREES 52 MINUTES 00 SECONDS EAST (PASSING AN IRON
PIN FOUND AT 18.10 FEET) A TOTAL DISTANCE OF 533.72 FEET TO AN IRON PIN FOUND AT
A SOUTHWEST CORNER OF SAID 83.55-ACRE TRACT; THENCE WITH A WEST LINE OF SAID
83.55-ACRE TRACT, SOUTH 00 DEGREES 31 MINUTES 26 SECONDS EAST A DISTANCE OF
1368.59 FEET TO AN IRON PIN SET AT A SOUTHWEST CORNER OF SAID 83.55-ACRE TRACT,
SAID POINT ALSO BEING ON THE SOUTH LINE OF SAID NORTHEAST QUARTER, THE SOUTH
LINE OF SAID 100-ACRE TRACT AND THE NORTH LINE OF SAID 80-ACRE TRACT; THENCE
WITH THE SOUTH LINE OF SAID NORTHEAST QUARTER, THE SOUTH LINE OF SAID 100-ACRE
TRACT, AND THE NORTH LINE OF SAID 80-ACRE TRACT; SOUTH 89 DEGREES 56 MINUTES 17
SECONDS WEST A DISTANCE OF 164.52 FEET TO THE POINT OF BEGINNING, CONTAINING
17.194 ACRES.

 

[image_001.jpg]

 



 

Annex A

 

Mortgage Supplement

 

RECORDING REQUESTED BY AND



WHEN RECORDED MAIL TO:

 

[_________________] 

Attn:

 

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY] 



SUPPLEMENT TO OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
RENTS, AND FIXTURE FILING

 

This SUPPLEMENT TO OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
AND RENTS, AND FIXTURE FILING (this “Supplement”) is dated as of ________ __,
20__, between DPL ENERGY, LLC, an Ohio limited liability company (the
“Mortgagor”), and U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent (in such
capacity, together with its successors and assigns, the “Mortgagee”).

 

WITNESSETH:

 

WHEREAS, in order to secure the Obligations (including, without limitation, the
Credit Facility Obligations and the Additional Secured Debt), the Mortgagor
delivered to the Mortgagee that certain Open-End Mortgage, Security Agreement,
Assignment of Leases and Rents, and Fixture Filing, dated as of [_________],
2015, recorded [as Document Number ____, in Book ____, Page ____, in the Records
of the Clerk of ____ County, [State]] (as amended, modified or supplemented
prior to the date hereof, the “Original Mortgage”; capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Original Mortgage); and

 

WHEREAS, pursuant to the terms of the Original Mortgage, Mortgagor and Mortgagee
desire to confirm that the Original Mortgage secures Additional Secured Debt
consisting of [Describe], [having a maximum principal amount of $________] (the
“Additional Obligations”) and that the Original Mortgage, as supplemented
hereby, remains in full force and effect, subject to any restrictions set forth
in the Original Mortgage.

 

NOW, THEREFORE, in consideration of the foregoing and the payment of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree and give
notice as follows:

 

 



3

 

 

1. As supplemented hereby, the terms of the Original Mortgage shall continue in
full force and effect. To secure the full and timely payment and performance of
the Obligations (including, without limitation, the Additional Obligations),
Mortgagor hereby confirms the grants, liens and security interests in the
Original Mortgage. This Supplement shall not be deemed to constitute a novation
or to extinguish any of the Obligations secured by the Original Mortgage.

 

2. This Supplement may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement.

 

3. This Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State in which the Premises are located, except
that Mortgagor expressly acknowledges that by their respective terms the other
Credit Facility Documents shall be governed and construed in accordance with the
laws of the State of New York, and for purposes of consistency, Mortgagor agrees
that in any in personam proceeding related to this Supplement the rights of the
parties to this Supplement shall also be governed by and construed in accordance
with the laws of the State of New York governing contracts made and to be
performed in that State.

 

 

 

NO FURTHER TEXT ON THIS PAGE.

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
day and year first above written:

 



 

  DPL ENERGY, LLC.   an Ohio limited liability company       By:    Printed
Name:     Title:  

 



 



 

  U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent,       By:    Printed
Name:     Title:  

 

 

 



 

STATE OF ______________            )
                                                                : ss.:
COUNTY OF _________________ )

 

On this ______ day of ____________________, 2015, before me, a notary public,
___________________ , the _______________________ of DPL Energy, LLC, an Ohio
limited liability company, personally appeared and (s)he acknowledged this
instrument by him(her) sealed, subscribed, and executed to be his(her) free act
and deed on behalf of said company.

 

Before me:

 



    Notary Public       Printed Name:         My commission expires:        
[NOTARIAL SEAL] My County of Residence:  

 



 



 



 

STATE OF ______________            )
                                                                : ss.:
COUNTY OF _________________ )

 

 

On this ______ day of ____________________, 2015, before me, a notary public,
___________________ , the _______________________ of U.S. Bank National
Association, as Collateral Agent, personally appeared and (s)he acknowledged
this instrument by him(her) sealed, subscribed, and executed to be his(her) free
act and deed on behalf of said company.

 

Before me:

 





    Notary Public       Printed Name:         My commission expires:        
[NOTARIAL SEAL] My County of Residence:  

 

 

 

--------------------------------------------------------------------------------



 